DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “use” per se, and as such does not recite one of the four categories of invention (process, machine, manufacture, or composition of matter).  "One cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").  In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).  See MPEP 2173.05(q).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “Use of a composition comprising component (A) and component (B) as defined in claim 1 as a fungicide.”  While the claim recites language implying a process (“use…as a fungicide”), the claim does not recite any specific process steps, and thus it is not clear if the claim is drawn to a composition of matter (“fungicide”) or a process.  Therefore, the metes and bounds of the claim are unclear. 
For purposes of examination, the claim shall be interpreted as being drawn to subject matter which is specifically recited, i.e., a “fungicide”.  However, correction is required in order to overcome this rejection. 

Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 4 recites the broad recitation “the weight ratio of (A) to (B) is from 100:1 to 1:100”, and the claim also recites “preferably, from 50:1 to 1:50”, which is the narrower statement of the range/limitation.
Claim 5 recites the broad recitation “the weight ratio of (A) to (B) is from 10:1 to 1:10”, and the claim also recites “preferably, from 5:1 to 1:5”, which is the narrower statement of the range/limitation.
Claim 6 recites the broad recitation “wherein component (B) is a compound selected from benzovindiflupyr, isopyrazam, pydiflumetofen, azoxystrobin, difenoconazole, prothioconazole and chlorothalonil”, and the claim also recites “preferably, benzovindiflupyr, chlorothalonil, pydiflumetofen and azoxystrobin” which is the narrower statement of the range/limitation.
Claim 11 recites the broad recitation “wherein the phytophathogen is selected from Septoria tritici, Septoria glycines, Septoria nodorum, Mycosphaerella arachidis, Mycosphaerella fijiensis, Pyricularia oryzae, Pyrenophora teres, Colletotrichum lagenarium, Venturia inaequalis or Ramularia collo-cygni”, and the claim also recites “preferably, Pyricularia oryzae or Mycosphaerella arachidis”, which is the narrower statement of the range/limitation.

For purposes of examination, the claims are given their broadest reasonable interpretation, according to the broader recitation of each claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (“Yao”, WO 2018/204436, cited by Applicant in IDS filed 20 May 2020).  The Examiner notes provisional application 62/500,199, filed 02 May 2017, provides support for at least the following subject matter.
Regarding claims 1-3, 6, 9, 12, and 16, Yao teaches synergistic mixtures for fungal control in cereals comprising a compound of formula I and at least one fungicide selected from azoxystrobin, benzovindiflupyr, and chlorothalonil, inter alia (e.g., title; abstract).  The compound of formula I taught by Yao corresponds to the compound of formula (IA) of the claims (see instant claim 1 and 2).  Yao demonstrates synergistic 
Regarding claim 4, Yao discloses the ratio of the compound of Formula I to azoxystrobin is from about 1:1 to about 1:16 (Yao, claim 6); the ratio of the compound of Formula I to benzovindiflupyr is about 1:1.3 (Yao, claim 10); and the ratio of the compound of Formula I to chlorothalonil is from about 1:8 to about 1:64 (Yao, claim 12), which are within Applicant’s claimed range.
Regarding claim 5, Yao discloses the ratio of the compound of Formula I to benzovindiflupyr is about 1:1.3 (Yao, claim 10), which is within Applicant’s claimed range.
Regarding claim 7, Yao exemplifies formulations containing carrier (10% acetone) and surfactant (Triton X-100) (e.g., paragraph [0057]).
Regarding claims 9, 12, 13, and 17, Yao exemplifies treating barley seedlings for fungal control and protection (e.g., paragraph [0058]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (“Yao”, WO 2018/204436, cited by Applicant in IDS filed 20 May 2020).  The Examiner notes provisional application 62/500,199, filed 02 May 2017, provides support for at least the following subject matter. 
Specifically regarding claims 8, 10, 11, 14, and 15 (and more generally regarding the remaining claims):
Regarding claim 8, while Yao does not exemplify an additional fungicide with its exemplified combinations, Yao further teaches its synergistic mixture can be applied in conjunction with one or more other fungicides to control a wider variety of undesirable diseases; suitable additional fungicides include those specifically recited in instant claim 8, such as isopyrazam, fenopropidin, and propiconazole (e.g., paragraph [0034]).  Therefore, it would be within the purview of the skilled artisan to add an additional fungicide to the synergistic combinations taught by Yao, and the selection of one or more of these fungicides as an additional fungicide in the composition of Yao amounts 
Regarding 10, 11, and 15, while Yao does not exemplify treatment against one of the phytopathogens listed in instant claims 10, 11, and 15, Yao specifically teaches the synergistic composition is effective in controlling variety of undesirable fungi that infect useful plant crops, including phytopathogens from genus Mycosphaerella and Pyricularia, particularly the species Pyricularia oryzae.  Therefore, it would be within the purview of the skilled artisan to utilize the combinations of Yao in the treatment against said phytopathogens, with a reasonable expectation of success.
Regarding claim 14, Yao teaches the components of the synergistic mixture can be applied either separately or as part of a multipart fungicidal system (e.g., paragraph [0033]), and thus the skilled artisan would recognize a separate application would include application in a sequential manner, absent explicit teaching otherwise.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bravo-Altamirano et al. (“Bravo”, WO 2016/122802, cited by Applicant in IDS filed 20 May 2020).
Regarding claims 1-3 and 6, Bravo teaches picolinamides of Formula I and their use as fungicides (e.g., abstract).  Bravo exemplifies Compound No. 145 (e.g., Table 1, pages 79, 456, 463-465), which corresponds to compound of Formula (IA) instantly 
Bravo does not specifically exemplify a composition comprising a mixture a compound of formula (I) and a second fungicide as recited in independent claim 1 sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed form a composition comprising a compound of formula (I) and a second fungicide as recited in independent claim 1 according to the teachings of Bravo; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Bravo fairly teaches and suggests a second fungicide may be combined with compound of formula (I) to form fungicidal mixtures and synergistic mixtures thereof, and also fairly teaches and suggests the fungicides listed in independent claim 1 as suitable second fungicides.  Therefore, the selection of one of the second fungicides to be combined with the compound of formula (I) amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding weight ratios of components (A) and (B) (claims 4 and 5), Bravo teaches that combinations that contain other pesticidal compounds, including fungicides, can generally be present in a weight ratio of form 1:100 to 100:1 (e.g., paragraph [0039]).  This reads on the ratio of instant claim 4.  Regarding claim 5, the weight ratio taught by Bravo encompasses that in instant claim 5.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to arrive at optimum weight ratios within those taught by Bravo, including those instantly claimed, by routine experimentation, in order to optimize the efficacy of the resultant composition.
Regarding claim 7, Bravo teaches various vehicles (carrier) which may be used (e.g., paragraph [0030]) and also teaches adjuvant surfactants may be present to enhance deposition, wetting, and penetration of the compounds onto the target crop and organism (e.g., paragraph [0038]).
Regarding claim 8, Bravo teaches “any combinations thereof” of additional fungicides may be present (e.g., paragraph [0040]), and thus the skilled artisan would recognize that more than one additional fungicides may be added to the compound of Formula (I).  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Regarding claims 9, 12, 13, 16, and 17, Bravo teaches the general utility of the compounds as fungicides (e.g., paragraph [0045]), and the composition may be applied to the parts of the plant or soil, or to a locus in which the infestation is to be prevented, such as cereal or grape plants, including wheat, barley, and rice (e.g., paragraphs [0143], [0111], [0120], [0122]).
Regarding claims 10, 11, and 15, Bravo teaches exemplary pathogens against which the compounds have activity include blast of rice (Pyricularia oryzae) and anthracnose of cucurbits (Colletotrichum lagenarium).





Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611